Citation Nr: 1041846	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether a June 1, 1977, rating decision of the VA Regional 
Office (RO) that denied entitlement to service connection for a 
right knee disorder should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder, and if so, whether service connection for right knee 
disability is warranted. 

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 
1972.  

This appeal arises from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The reopened claim of service connection for a right knee 
disorder and entitlement to a total disability rating based on 
individual unemployability due to service-connected disability 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.The RO denied service connection for a right knee disorder in a 
June 1977 rating decision.  The Veteran was notified by the RO 
his claim had been denied in a June 1977 letter.  The Veteran 
filed a notice of disagreement with the July 1977 rating 
decision.  The RO issued a statement of the case to the Veteran 
in August 1977.  The Veteran did not submit a substantive appeal.  

2.  The Veteran requested his claim for service connection for a 
right knee disorder be reopened in September 1997.  A February 
1998 rating decision denied the request to reopen the claim on 
the basis that new and material evidence had not been submitted.  
The Veteran did not submit a notice of disagreement with that 
rating decision.  

3.  In February 1998 the Veteran requested his claim for service 
connection for a right knee disorder be reopened.  A June 1998 
rating decision denied the claim for service connection for a 
right knee disorder on the basis that new and material evidence 
had not been submitted.  The Veteran was notified by the RO his 
request to reopen his claim had been denied in a June 1998 
letter.  The Veteran did not file a notice of disagreement with 
the July 1998 rating decision.  

4.  The Veteran requested his claim for service connection for a 
right knee disorder be reopened in June 2000.  The RO denied the 
request to reopen the claim in a November 2000 rating decision.  
The Veteran was notified by the RO his claim had been denied in a 
December 2000 letter.  The Veteran did not file a notice of 
disagreement.  

5.  In July 2005, the Veteran requested his claim for service 
connection for a right knee disorder be reopened.  The RO in a 
November 2005 rating decision reopened and denied the claim for 
service connection for a right knee disorder.  A November 2005 
letter informed the Veteran his claim had been reopened and 
denied.  The Veteran submitted his notice of disagreement with 
the July 2005 rating decision in December 2005.  A statement of 
the case was issued in December 2006 and the Veteran submitted 
his substantive appeal in January 2007.  

6.  The June 1977 rating decision was supported by the evidence 
then of record, and it is not shown that the applicable statutory 
and regulatory provisions existing at that time were incorrectly 
applied.  

7.  The additional evidence submitted since November 2000 raises 
a reasonable possibility the claim for service connection for a 
right knee disorder may be substantiated.  


CONCLUSIONS OF LAW

1.  The June 1977 rating decision did not contain CUE. 38 C.F.R. 
§ 3.105 (2010).  

2.  The November 2000 rating decision is final.  38 C.F.R. 
§ 3.104, 20.1103 (2010).  

3.  The claim for service connection for a right knee disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Veteran requested his claim for service connection for a 
right knee disorder be reopened in July 2005.  A September 2005 
letter to the Veteran explained VA's duty to assist him in 
obtaining evidence, what was needed from the Veteran, defined new 
and material evidence, and set out the basis of the prior final 
denial of the claim.  

The RO obtained the Veteran's records of treatment from his 
private physician, Dr. B., and his records from Mountain Home VA 
Medical Center.  The Veteran informed VA in September 2006 that 
there was no available records of his pre-service treatment for a 
football injury to the knee.  

The Veteran raised a claim for CUE in the original RO decision 
denying service connection for a right knee disorder in October 
2005.  Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
the aforementioned law concerning VA's duty to notify and assist 
claimants are not applicable to CUE claims.  

CUE

In an October 2005 letter the Veteran stated he disagreed with 
the original denial of his claim for service connection for a 
right knee disorder.  He asserted the rating decision contained 
clear and unmistakable error (CUE) and wished to appeal the 
decision based on CUE.  He observed that while he did receive a 
right knee injury prior to entrance in military service, he was 
accepted for military service without any restrictions, waivers, 
or profiles.  

A decision of the RO becomes final and binding and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2010).  Prior final decisions 
may be reopened if new and material evidence is received or may 
be subject to revision on the basis of CUE. See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.156 (2010).  

The Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the correct 
and relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied, (2) the error must be undebatable and of the sort"which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made" and (3) a determination that there was 
clear and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

Any claim of CUE must be pled with specificity.  Andre v. West, 
14 Vet. App. 7, 10 (2000).  An allegation of CUE must assert more 
than merely disagreement with how the facts of the case were 
weighed or evaluated.  In other words, to present a valid claim 
of CUE, the claimant cannot simply request that the Board reweigh 
or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 
(1996).  In order to show that CUE occurred, the evidence must 
show that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).  

The Veteran has not stated the correct facts were not before the 
RO at the time of the original denial of his claim in June 1977.  
He has relied on his assertion that no disorder of the knee was 
found at service entrance.  In essence he contends his right knee 
should have been considered sound at service entrance.  The 
applicable regulations, in effect, in June 1977 are as follows:

Service connection connotes many factors, but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, of if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303 (1976).  

Preservice disabilities noted in service.  There are medical 
principles so universally recognized as to constitute fact (clear 
and unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is necessary.  
38 C.F.R. § 3.303 (c)(1976).  

The Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that any injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b)(1976).  

History conforming to accepted medical principles should be given 
due consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical and 
evidentiary principles in relation to value consistent with 
accepted medical evidence relating to incurrence, symptoms, and 
course of the injury or disease, including official and other 
records made prior to, during subsequent to service, together 
with all other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition will 
be taken into full account.  38 C.F.R. § 3.304(b)(2)(1976).  

A preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an increase 
in the disability in service, unless there is a specific finding 
that the increase in disability is due to the nature progress of 
the disease.  38 C.F.R. § 3.306(a)(1976).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability, prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b)(1976).  

The development of evidence in connection with claims for service 
connection will be accomplished when deemed necessary but it 
should not be undertaken when evidence present is sufficient for 
this determination.  In initially rating disability of record at 
the time of discharge, the records of the service department, 
including the reports of examination at enlistment and the 
clinical records during service, will ordinarily suffice.  
38 C.F.R. § 3.304(c)(1976).  

The Veteran was examined at enlistment in January 1969 his lower 
extremities were noted to be normal.  At physical inspection at 
service entrance in April 1969 no additional defects were noted.  
September 1969 service treatment records reveal the Veteran 
injured his right knee playing football.  Crepitus in the medial 
aspect was found.  The diagnostic impression was chondromalacia.  
In May 1971 he requested treatment for a "trick" knee from old 
injuries.  It had popped out of place the previous day while he 
was playing football.  The knee was now sore and he was unable to 
completely straighten it.  June 1971 records noted symptoms of 
internal derangement.  Range of motion was full.  McMurray's was 
negative.  X-rays of the knee revealed a blunted intercondylar 
eminence of the tibial plateau on the medial aspect with a tiny 
one millimeter diameter cortical density associated with the tip 
of this structure.  The undersurface of the patella on the 
lateral projection showed minimal spurring inferiorly.  Narrowing 
of the knee joint was not identified on the AP projection.  The 
intercondylar notch appeared normal.  There was some irregularity 
of the medial border of the patella, on the tangential 
projection.  This latter irregularity was not along the articular 
surface.  The impression was minor degenerative arthritic changes 
involving the right knee with a loose body being identified at 
the tip of the intercondylar eminence as a noted.  Early 
chondromalacia of the patella was diagnosed.  June 1971 records 
indicate physical therapy was prescribed.  September 1971 records 
indicate he was performing straight leg lifts for two months and 
able to lift 30 pounds from the table.  The Veteran reported  the 
knee felt more stable and less painful.  The clinical evaluation 
of the knee at on service separation in September 1972 found no 
abnormality of the knee.  A note stated he had a trick knee since 
1969, had been treated with physical therapy, and that it was an 
E.P.T.S. condition.  

The evidence in existence in June 1977 included an opinion by the 
examiner at service separation that the Veteran had a condition 
of the knee that was E.P.T.S, or existed prior to service.  While 
the Veteran is correct that the presumption of soundness would 
attach as no disorder of the lower extremities was found at 
service entrance, there is an exception when there is clear and 
unmistakable evidence that demonstrates that an injury existed 
prior thereto.  The language of 38 C.F.R. § 3.303 refers to 
residuals with no evidence of antecedent injury, found so close 
to enlistment that the disease could not have originated in so 
short a period.  The Veteran entered the service in April 1969 
and demonstrated crepitus of the knee joint within 6 months.  
There are also X-rays taken in service showing a loose body and 
degenerative joint disease.  The Veteran had also communicated to 
the examiners in service that he had a "trick" knee from an old 
injury.  Apparently, when examined for service separation he 
stated he had a trick right knee since 1969.  Most probative of 
all though is the notation of E.P.T.S. and no finding of 
abnormality on separation examination.  In essence there was no 
additional disability of the right knee noted at separation.  The 
right knee was found to be normal both at entrance and 
separation.  The X-rays of the knee were in the service treatment 
records and of course, showed degenerative disease and a loose 
body, but nothing in the record connects those findings to 
service incurrence.  The evidence in this regard only includes 
the conclusion of E.P.T.S.  

There is a basis in the record for the finding by the examiner 
that the right knee disorder pre-existed service.  There were 
clinical findings such as early crepitus in service and X-ray 
evidence of degenerative disease.  To question the conclusion of 
the examiner at separation is to question how the evidence was 
weighed, as well as to attempt to substitute current medical 
judgment for that which was made during service.  

The RO relied on the only evidence of record at that time, the 
service records, which contained support for the conclusion the 
RO reached.  While under current criteria additional development 
may be required on this record, in 1977, the development of 
initial claims was specifically noted to be sufficient if service 
treatment records and the report of examination at enlistment 
were obtained and considered.  38 C.F.R. § 3.304(1976).  The RO 
considered the correct facts as they existed and applied the 
regulations in existence.  Under these circumstances, the Board 
concludes the rating action in question did not contain CUE, and 
this aspect of the appeal is denied.  

New and Material 

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied and has not been 
timely appealed, that determination is final.  In order to later 
establish service connection for the disorder in question, it is 
required that new and material evidence be presented warranting 
reopening the claim and reviewing the former disposition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2010).  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

A Notice of Disagreement shall be filed within 1 year from the 
date of mailing of notification of the initial review and 
determination; otherwise, that determination will become final 
and is not subject to revision.  The date of the letter of 
notification will be considered the date of mailing for the 
purposes of determining whether a timely appeal has been filed.  
A substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2010).  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002).  

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The RO denied service connection for a right knee disorder in a 
June 1977 rating decision.  The Veteran was notified by the RO 
his claim had been denied in a June 1977 letter.  The Veteran 
filed a notice of disagreement with the July 1977 rating 
decision.  The RO issued a statement of the case to the Veteran 
in August 1977.  The Veteran did not submit a substantive appeal.  
The June 1977 rating decision is final.  38 C.F.R. §§ 3.104, 
19.153 (1976).  

The Veteran requested his claim for service connection for a 
right knee disorder be reopened in September 1997.  A February 
1998 rating decision denied the request to reopen the claim on 
the basis that new and material evidence had not been submitted.  
The Veteran did not submit a notice of disagreement with that 
rating decision.  The February 1998 rating decision is final.  
38 C.F.R. §§ 3.104, 20.1103 (1997).  

 In February 1998 the Veteran requested his claim for service 
connection for a right knee disorder be reopened.  A June 1998 
rating decision denied the claim for service connection for a 
right knee disorder on the basis that new and material evidence 
had not been submitted.  The Veteran was notified by the RO his 
request to reopen his claim had been denied in a June 1998 
letter.  The Veteran did not file a notice of disagreement with 
the July 1998 rating decision.  The February 1998 rating decision 
is final.  38 C.F.R. §§ 3.104, 20.1103 (1997).  

The Veteran requested his claim for service connection for a 
right knee disorder be reopened in June 2000.  The RO denied the 
request to reopen the claim in a November 2000 rating decision.  
The Veteran was notified by the RO his claim had been denied in a 
December 2000 letter.  The Veteran did not file a notice of 
disagreement.  The November 2000 rating decision is final.  
38 C.F.R. § 3.104, 20.1103 (2000).  

In July 2005, the Veteran requested his claim for service 
connection for a right knee disorder be reopened.  The RO in a 
November 2005 rating decision reopened and denied the claim for 
service connection for a right knee disorder.  A November 2005 
letter informed the Veteran his claim had been reopened and 
denied.  The Veteran submitted his notice of disagreement with 
the July 2005 rating decision in December 2005.  A statement of 
the case was issued in December 2006 and the Veteran submitted 
his substantive appeal in January 2007.  

The last final disallowance of the claim is the November 2000 
rating decision.  The Board has compared the evidence of record 
in November 2000 with that currently in the claims folder, and 
observes that for the first time, a physician, Charles E. Barnes, 
MD. offered an opinion in May 2005 records to the effect that in 
addition to the knee disability that the Veteran incurred prior 
to service, he sustained a separate impairment arising from an 
in-service injury.  This raises a reasonably possibility of 
substantiating the Veteran's claim, and thus his claim is 
reopened.  Additional development as described below, however, 
should be undertaken prior to determining whether service 
connection should be established for a knee disability 


ORDER

The June 1, 1977 rating decision was not clearly and unmistakably 
erroneous, and this aspect of the appeal is denied.  

New and material evidence has been submitted to reopen the claim 
for service connection for a right knee disorder, to this extent 
the appeal is granted.  


REMAND

The issue of service connection for a right knee disorder is 
remanded to obtain a medical opinion addressing whether any right 
knee disorder was aggravated by service, and/or had its onset in 
service.  

The issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU) is inextricably intertwined with the issue of service 
connection for a right knee disorder.  At present service 
connection has not been granted of any disability of the Veteran.  
If service connection for a right knee disorder is granted it 
might alter the outcome of the claim for TDIU.  For that reason 
it is remanded to allow the claim for service connection for a 
right knee disorder to be developed and addressed on the merits.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all health 
care providers who have treated him between 
December 1972 and April 1986 for a right 
knee disorder.  This should include any 
records from Dr. McManis of the Moore 
Clinic in Greenville, South Carolina of 
treatment in 1977.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran.  

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked address the following:  

a.	Did the Veteran have a right knee 
disorder at the time he entered 
service, and if so, what was it, 
and did it increase in severity in 
service beyond its natural 
progression.  

b.	If no right knee disorder existed 
at service entrance, is it at least 
as likely as not the Veteran 
sustained a chronic right knee 
disability due to an in-service 
injury.  

The basis for any opinion should be 
expressed with specific reference to any 
clinical data which supports the 
conclusion.  

3.  If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


